 DIRECT IMAGE CORPORATIONDirect Image Corporation of New York, a subsidiaryof Direct Image Corporation and Pocketbook andNovelty Workers Union, N.Y., Local 1, AFL-CIO.Case 2-CA-14327November 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn August 3, 1977, Administrative Law Judge MaxRosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and General Counsel filedlimited exceptions and a brief in support of thatDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Direct ImageCorporation of New York, a subsidiary of DirectImage Corporation, New York, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, exceptthat the attached notice shall be substituted for thatof the Administrative Law Judge.We affirm the Administrative Law Judge's findings that Jaime Rarmrezis a supervisor and Pnscilla Tuzzo is an office clerical and that as a resultboth are excluded from the unit. Accordingly, we find it unnecessary to passon the placement of employees Leroy Roper, Arthur Braun. and JennyMoye since even with their inclusion in the unit they could not affect theUnion's majonty status.2 The General Counsel excepted to an inadvertent omission in the noticeto employees attached to the Administrative Law Judge's Decision. We findmerit in this exception. The notice has been modified accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their membership in, orsympathies for, Pocketbook and Novelty WorkersUnion, N.Y., Local 1, AFL-CIO.WE WILL NOT poll our employees regardingtheir membership in or sympathies for the above-named Union without observing the objectivesafeguards required by the National LaborRelations Board to assure our employees theprotection of their rights guaranteed under theNational Labor Relations Act, as amended.WE WILL NOT refuse to bargain in good faithwith the above-named Union, upon request, overwages, hours, and other terms and conditions ofemployment for all production and maintenanceemployees at our New York plant.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL bargain, upon request, with theabove-named Union as the exclusive representa-tive of all employees in the unit described abovewith respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned contract.All our employees are free to become, remain,or refrain from becoming or remaining membersof any labor organization.DIRECT IMAGECORPORATION OF NEWYORK, A SUBSIDIARY OFDIRECT IMAGECORPORATIONDECISIONMAX ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before me inNew York, New York, on October 21, 22, 28, and 29, 1976.on a complaint filed by the General Counsel of theNational Labor Relations Board and an answer filed inopposition thereto by Direct Image Corporation of NewYork, a subsidiary of Direct Image Corporation, hereincalled Respondent.' At issue is whether RespondentI The complaint, which issued on July 30, 1976, is based upon a chargefiled on June 6, 1976, and served on June 9, 1976.233 NLRB No. 55365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended, by certain conduct to bedetailed hereinafter. Briefs have been received from theGeneral Counsel and Respondent which have been dulyconsidered.2Upon the entire record made in this proceeding,including my observation of the witnesses as they testifiedon the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a California-based corporation, maintainsan office and place of business in New York, New York,where it is engaged in the manufacture, sale, and distribu-tion of graphic arts materials and related products. Duringthe annual period material to this proceeding, Respondentmanufactured, sold, and distributed at its New York placeof business products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped fromsaid facility in interstate commerce directly to States of theUnited States other than the State of New York. Thecomplaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Pocketbook and NoveltyWorkers Union, N.Y., Local 1, AFL-CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about May 19, 1976,3Respondent, unilaterally and under conditions of its ownchoosing, conducted a poll among its employees in anappropriate unit to determine the Union's majority statusin that unit, and coercively interrogated employees con-cerning their membership in, and activities and sympathieson behalf of, that labor organization, all in violation ofSection 8(a)(l) of the Act. The complaint further allegesthat Respondent contravened the provisions of Section8(a)(3) of the statute when, on or about May 20, it reducedthe lunch hour of its cmployees from 45 to 30 minutes,thereby requiring them to work an additional 15 minutesmore per day without any corresponding increase in theircompensation, because the employees had joined andassisted the Union. Finally, the complaint charges that, onor about May 19, and continuing to date, Respondentviolated Section 8(a)(5) of the Act by refusing to recognizeand bargain with the Union as the duly designatedbargaining representative of its employees in an appropri-ate unit,4despite the demonstration of the Union'smajority status which resulted from the conduct ofRespondent's poll. For its part, Respondent generally2 The General Counsel's unopposed motion to correct the transcnpt incertain minor respects is hereby granted.3 Unless otherwise indicated, all dates herein fall in 1976.4 The parties stipulated and I find that all production and maintenanceemployees at Respondent's plant at 41 West 25th Street. New York. Newdenies the commission of any labor practices banned bythe Act. More specifically, it asserts that no supervisor wasauthorized by Respondent to poll the employees' senti-ments for unionization and that, even if such a samplingdid take place, the results did not establish that a majorityof the personnel in the unit favored the Union.Respondent is engaged in the manufacture and sale ofvarious graphic arts and related products, includingmolletin covers, speedee sleeves and mats, cleanup sheets,and commercial screen tints, which are used primarily inthe printing industry. The home office is located inMonterey, California, where Respondent operates its majormanufacturing plant and handles all the administrativefunctions of its farflung enterprises, including customerbilling, auditing, sales, preparation of payrolls, and em-ployee relations matters. As part of its business empire,Respondent maintains facilities in Denver and Wheatridge,Colorado; Warminister, Pennsylvania; Elmhurst, Illinois;and New York, New York. The offices in Colorado andPennsylvania function as a base for local resident salesmenwho procure customer orders and transmit them toCalifornia for fulfillment. The New York branch manufac-tures approximately 20 percent of the items which it sellsand warehouses the balance of the products which itapparently receives from the California plant for sales in itsterritory. The New York branch, which is the only one ofRespondent's installations involved in this proceeding,services the entire eastern seaboard. Fern Habermanoccupies the position of president of Respondent and PeterJ. Di Noto is listed as the vice president. Both areheadquartered in Monterey, California. Manuel Aranda,who heads the New York branch, is classified as theeastern regional sales manager and is concededly asupervisor within the meaning of Section 2(11) of the Act.The New York premises consist of two floors, one in thebasement and the other on the first level of a building inmidtown Manhattan. The first floor contains two offices,one of which houses Manager Aranda. The second isreserved for the secretary, Priscilla Tuzzo, and TechnicalSales Representative Arthur Braun. A large area behindthe offices is utilized as a stock storage location forRespondent's products. Jaime Ramirez, the head shippingclerk, works at a desk in that area, and Alberto Leon, theassistant shipping clerk, performs his shipping duties at anearby packing table. At the far end of the floor is adarkroom where Leroy Roper is employed in what is styledas the screen tint department. There, he produces commer-cial screen tints through the use of photographic equip-ment. Roper was assisted in his darkroom chores by JennyMoye who worked under his direction until mid-May whenshe became ill and left Respondent's employ. In thebasement, Respondent employs four sewing machineoperators, Miguelina Castillo, Aldagracia Guzman, AuraKeppis, and Daisy Moreira, who sew such items as cottonmolletin covers which are cut to size by Antonio Garciawho is classified as a cutter. Following the sewingoperation, the covers are transported to a table utilized byYork, excluding all professional employees, office clencal employees,watchmen, guards, and all supervisors as defined in Sec. 2(11) of the Act.constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Sec. 9(b) of the Act.366 DIRECT IMAGE CORPORATIONproduction helper Osvaldo Castaing Colon where they arestamped and placed in a sealed bag. The bags are thentaken upstairs to Leon who prepares the boxed items forshipment to customers. In addition, Ismail Claudio,another production helper, receives speedee sleeves fromthe sewing machine operators which he packs in boxes,appends labels to them, and conveys the boxes to Leon forshipment. Finally, Mario Alcazar, also classified as acutter, prepares quick clean sheets in different sizes, packsthem, and delivers them to Leon for the fulfillment oforders. Thus, with the exclusion of Manager ManuelAranda, an admitted statutory supervisor, Respondentcarries 14 New York branch individuals on its payroll.It is undisputed and I find that, on the morning of May18, Alberto Leon placed a call to the Union's offices wherehe reached Miguel Garcia, a union organizer. Leoninformed Garcia that he and his fellow workers weredesirous of collective representation at Respondent's plant,and asked whether they could enlist the support of thatlabor organization to represent them. After explaining theUnion's benefits to Leon, Garcia arranged to meet with theformer that day. At the noon hour, Garcia, in companywith Alex Schwartz, another union organizer, met withLeon outside the plant. Leon repeated that the employeeswere interested in union representation. Garcia agreed toundertake the organizational task, and proffered 15authorization cards to Leon with instructions to take theminside the facility and solicit the signatures of his fellowemployees on the designations. After a further discussionof the Union's representational goals, Leon entered theplant during the lunch hour and distributed the cards.Leon testified and I find that he read the contents of thedesignations to the assembled workers in Spanish andassisted them in their execution.5Seven employees,including Leon, signed the documents. One employee,Mario Alcazar, hesitated to do so at the time because hewas unsure whether he wanted to be represented by theUnion. However, a short time later, he initialed the cardand remitted it to Garcia through Leon, thus bringing theUnion's representative total to eight. When Leon finishedhis solicitation, he and the employees walked outside wherehe turned over the eight signed cards to Garcia. Garciaproceeded to explain the Union's benefits which theemployees would receive after it attained representationalstatus. The meeting ended with Garcia and Schwartzassuring the new members that the organizers would callupon their "boss" after the lunch hour.Miguel Garcia testified without contradiction and I findthat, at 1:30 p.m., he and Schwartz visited the plant inquest of the boss and informed the secretary in the office,Priscilla Tuzzo, that they wished to speak with him. WhenTuzzo replied that he would be back at 3 p.m., the men leftthe premises and returned at that hour. Garcia andSchwartz again requested to see the boss, and Tuzzo stated,"All right, Mr. Aranda is here, he is the boss." Theorganizers entered Aranda's office and informed the latterthat "we would like to represent the workers in the shopand we have a majority of cards. If you would like to sitdown and negotiate a contract with us in good faith."Aranda replied, "I'm the boss here but I think that I need...the approval of the boss in California." Aranda addedthat the owner of the Company, Fern Haberman, waslocated in California and that "I'm going to be in touchwith California this afternoon. I'm going to give you[Garcia and Schwartz] a call in the morning and I'm goingto let you know."It is undisputed and I find that, after Garcia andSchwartz concluded their conversation with Aranda onMay 18 and departed the plant, Aranda summoned LeroyRoper and Jaime Ramirez and, within earshot of Leon,inquired whether they knew the identity of Garcia andSchwartz. When the men answered in the negative, Arandaannounced that "those were men from the Union." Upongaining this intelligence, Roper exclaimed, "Oh, shit."Following this colloquy, Aranda, Ramirez, and Roperapproached Leon's worktable. When they arrived, Arandaasked Leon whether any union representative had spokento him. Leon replied, "No, I went to them." Arandainquired, "Why you do that," and Leon responded,"because I want my own, I wanted benefits." Arandaretorted, "Why didn't you talk to me first before you wentto that?" Leon answered that "I didn't know." Aranda andRamirez then left the area while Roper remained. Aftertheir departure, I find that Roper told Leon that "ifCalifornia wanted to throw us out and bring employeesfrom California to the Company to back us up that wecould get thrown out."At the end of their conversation with Aranda on May 18,and armed with the eight signed authorization cards,Garcia and Schwartz returned to their offices where UnionAssistant Manager Domenic Di Paola immediately dis-patched a registered letter to Respondent's New Yorkbranch in care of Aranda. The letter read:Please be advised that a majority of your employeeshave designated [the Union] as the sole and exclusivebargaining representative in regard to wages, hours andall other terms and conditions of their employment.Therefore, we are asking for a conference as soon aspossible, to discuss same.Please contact the undersigned upon receipt of thisletter.Not hearing from Aranda on the morning of May 19,Garcia and Schwartz went back to the plant that afternoonand were told by the manager that "I called last night toCalifornia but they don't give me no answer .... Wait,maybe they are going to call, I let you know somethingelse." Although the union organizers met with Arandaagain during the balance of May, they continued to receivethe response that "I have no reply from California yet."Finally, on June 1, the Union obtained the followingwritten communication from President Haberman:This is with reference to your request that Direct ImageCorporation of New York enter into a recognitionagreement with your Union. This request is now underadvisement, and we will advise you of our position inthe near future.I Most of Respondent's employees are Spanish-speaking.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince that date, the Union has gotten no further word fromRespondent concerning its recognitory demand.Following his meeting with the union representatives onMay 18, Manager Aranda commenced to question theemployees concerning their sympathies for the Union.Antonio Garcia, a cutter who worked in the basement ofRespondent's plant, testified that, on the afternoon of May18, Aranda entered the area. During his visit, the managerasked each of the four sewing machine operators "Do youwant the union, yes or no." Each replied in the affirmative.Aranda then approached Garcia's work station andinquired whether the latter favored the Union. Garciaresponded that he did. According to Garcia, Aranda madeno mention during the conversation of the purpose of hisinquiry, never gave Garcia any assurances that Respondentwould take no action against him for answering the query,and never mentioned that the employee had the option ofresponding in secret to the question.Miguelina Castillo, a sewing machine operator whoworked in the basement with Antonio Garcia, testifiedthat, after she signed a union authorization card on May18, Manager Aranda came to her machine and "asked meif I wanted a union." Castillo replied that she did and,without further comment, Aranda turned away. AldagraciaGuzman, another sewing machine operator, testimoniallyrelated that, shortly after she signed the union designationon May 18, Aranda approached the operators at theirmachines and "asked us one by one" whether they desiredunion representation. The first such question was posed toDaisy Moreira, after which Aranda turned to Guzman andput the same question to her. Guzman stated that she hadauthorized the Union to represent her. Aranda thenqueried the other employees about the matter. DaisyMoreira, who operated a sewing machine adjacent toGuzman's, averred that she signed a union card on a datewhich she could not remember. She related that, the dayafter the signing, Aranda came to her machine and askedwhether she had executed a union designation. Moreirastated that she had, whereupon Aranda questioned theother employees "one by one [about] the same thing."6Aura Keppis, another sewing machine operator, recountedon the stand that she executed a union card on May 18,and that, on the following day, Aranda asked her if shewanted to be represented by the Union.7Keppis said shedid. According to Keppis, Aranda offered her no assuranceagainst reprisals because of her answer, nor did he indicateto her that she could register her union propensitiesthrough secret channels. Finally, Mario Alcazar, a cutter,testified that he initialed a union card on May 18manifesting his desire to join the Union. That afternoon,Manager Aranda came down to the basement area where6 In light of the testimony of Manager Aranda, as well as that ofemployees Leon, Antonio Garcia, Castillo. Guzman, and Alcazar, placingthe date of Aranda's polling as May 18, 1 am convinced that Moreira wasmistaken when she testified that Aranda interrogated her on May 19regarding her adherence to the Union and I find that this incident actuallytook place on May 18.7 As in the case of Moreira, I find that Keppis was mistaken when shetestified that Aranda questioned her on May 19. and I conclude that theinterrogation occurred on the afternoon of May 18.8 During his examination, Alcazar admitted that he knew what he wasdoing when he executed the designation. explaining that "I knew that thecard was for the purpose of the union to get into the company." AlcazarAlcazar worked and inquired of each employee individual-ly whether they had signed a union designation. When thequestion was put to Alcazar, he replied that he had doneso.8In his testimony, Manuel Aranda traced his employmenthistory in the graphic arts industry and outlined hisfunctions as the eastern regional sales manager for the NewYork branch office. Aranda recited that he had been hiredto fill the position about a year and a half prior to thisproceeding by Vice President Peter J. Di Noto inMonterey, California. With regard to the operation of theNew York plant, he stated that, unlike the Colorado orPennsylvania installations, the New York facility manufac-tured 20 percent of its stock and warehoused the balance ofits inventory. Sales orders were received either by tele-phone, by mail, or by his personal solicitations. Whenorders were taken by telephone or by mail, they werenormally received and processed by his secretary, PriscillaTuzzo. After receipt of the orders, Tuzzo would proceed totype them up on an invoice, and then carry them to HeadShipping Clerk Jaime Ramirez who was responsible forfilling and shipping the orders. If screen tints wereinvolved, Tuzzo would convey the invoices to Leroy Roperfor filling and shipment in his department.In outlining his duties as manager, Aranda described hisjob as "Primarily to solicit business, service our dealernetwork on the east coast and see that I could help themout with their problems concerning our supplies." Arandaadded that he had the responsibility "To effect sales andservice any account you have to make sure that thematerial gets delivered and the material gets manufacturedand gets ordered." To discharge his responsibilities,Aranda hired and fired personnel and directly supervisedtheir work. Aranda reported that his sales duties requiredhis absence from the plant for "several hours during theday," and that, in his absence, Tuzzo received histelephone calls and typed his correspondence. Whenquestioned as to who would look after the shop during hisdaily absences, Aranda replied that "the shipping depart-ment [headed by Jaime Ramirez] would be in charge ofpacking. The ordering would wait until I got back." Thefollowing colloquy then ensued between Aranda andCharging Party's counsel, Bogen:Q. Is there any question that Ramirez in yourabsence would look after the affairs of the company, inyour absence, to make sure that things would run well?A. There is a question.Q. Are you suggesting in your absence nobody inthe shop has supervisory authority; is that what you aretelling us now?then claimed that he had been pressured into signing by solicitor Leon, thathe experienced a change of heart regarding unionization on May 19. andthat he subsequently so informed Manager Aranda. Respondent can gainscant solace from either of these claims. Regarding the first, the U.S.Supreme Court has clearly rejected the concept that a signed authorizationcard is invalid because the employee executed it under pressure from hiscoworkers. See N.L.R.B. v. Gissel Packing Co. et at., 395 U.S. 575, 603-604(1969). With respect to the second claim, Alcazar's change of heart isirrelevant because such change, if in fact it took place at all, occurred afterthe Union's demand for recognition and after Aranda's interrogation ofAlcazar.368 DIRECT IMAGE CORPORATIONA. No, sir, I am not saying that.Q. Well, who does, in your absence? If you are notthere, who is responsible for the operation of the shopin New York?A. There is no one person that is responsible forthe running of the shop.Q. No one at all, the shop just runs by itself?A. Yes, sir.Q. And you heard the people testify, I think you satthrough all the testimony of the witnesses and youheard them state their opinion that Ramirez is theirsupervisor, he tells them what to do?A. I heard that.Q. Are you suggesting that the people are incorrect,that is not the case?A. To a point they were incorrect.Q. Pardon?A. To a point they were -well, no, they werecorrect in what they were saying.Q. There is no question in your mind that thetestimony you heard describing the witnesses, yourworkers, your former workers telling what Ramirez didor what he told them to do is correct, there is noquestion?A. That is correct.Aranda testimonially confirmed that, on the afternoon ofMay 18, he met with union organizers Manuel Garcia andAlex Schwartz at the plant. In response to their demand forrecognition, Aranda informed them that "I was no wayable to answer their questions or commit the company toanything because I was not in any position of authority asfar as that is concerned. I do not have that authority to doit. I would just have to pass it on to my home office, whichis California." A few days later, the union representativesrevisited the plant and requested that Aranda sign adocument recognizing the union as bargaining agent forthe employees. Aranda reiterated that "I had no authorityto proceed any further with them as far as discussions ofany kind. However, I would be in the capacity to relay anyinformation or pass on any documents given to me on toCalifornia for their action and that would be taken care ofby California."Aranda testified that, after the union emissaries left theplant on the afternoon of May 18, he proceeded to speak"to a few of the employees" concerning the Union. Whenquestioned as to why he did so, Aranda initially repliedthat he sought "To ascertain whether these two gentlemenwho claimed they were from the union, in truth and factwere from the union," and he denied that he had polled theemployees concerning their union sentiments or member-ship. Pressed further on the matter, Aranda changed tackand confessed that he had interrogated "Some of them" asto whether they desired that the Union represent them, andthese employees responded in the affirmative.9Arandarecalled that he spoke to Alberto Leon, the prime movantfor unionization, that afternoon and inquired "If he [Leon]recognized the two men who had come into my office."Leon acknowledged that he knew of their identity.9 Aranda also admitted that "They Ithe employees I all were there."10 Aranda stated that "I don't remember what I asked her [Moreira]"However, Aranda proclaimed that he did not ask Leon ifthe latter had joined the Union. Similar interviews ensuedwith sewing machine operators Daisy Moreira and Alda-gracia Guzman. In each case, Aranda probed into theirknowledge of the Union's activities at the plant and eachoperator replied that they were aware that the organizerssought recognition and bargaining rights.'°Withoutoffering any explanation therefor, Aranda noted that hedid not question darkroom employee Leroy Roper aboutthe Union and, so far as appears on this record, he did notpoll either Tuzzo, Braun, Moye, or Ramirez about thematter.Rounding out Aranda's testimony regarding the eventswhich transpired immediately after the visit of the unionorganizers and his questioning of the employees on May18, he testified that he telephoned Respondent's homeoffice in Monterey, California, and engaged in a confer-ence call with President Haberman, Vice President DiNoto, and Respondent's counsel, which lasted for 15minutes. According to Aranda, he made it a practice ofcalling either Haberman or Di Noto "every working day...to discuss generally the matters that had come upduring that day." He added that the Union's demand forrecognition as the majority representative of the employees"was a fairly important decision or hot item or significantmatter to discuss with California." While Aranda was notquestioned on the stand as to whether he divulged to hissuperiors any information concerning the results of hisinterrogation of the employees regarding their unionaffinities, I deem it reasonable to infer and I consequentlyfind that he conveyed this intelligence to them in light ofhis testimony that he considered the advent of the Union tobe a "fairly important decision or hot item or significantmatter."Continuing the narrative, Alberto Leon testified that,prior to May 19, he normally punched out for lunch at 12noon, punched back in at 12:45 p.m., and continued onbreak until I p.m. at which time he reported to work. OnMay 19, Leroy Roper approached him and remarked thatemployees were required to punch out for their lunchperiod at 12 noon, punch back at 12:30 p.m., take a breakuntil 12:45 p.m., and then resume their duties. Accordingto Leon, Roper stated that "California had sent a messageand had told Aranda to tell us that the lunch hour wasgoing to be 12:00 to 12:30, punch at 12:00 and 12:30 andfifteen minutes break to 12:45 and then, after 12:45 back towork." Roper added that "that was the way it's supposed tobe running all the time." Leon related that this was the firstoccasion since his employment in September 1975 onwhich he had experienced any change in his customarypractice of taking an hour off for lunch and break.However, Antonio Garcia testimonially recited that it was"the usual thing" both before and after May 19 to punchout at noon, punch in at 12:30 p.m., and return to work at12:45 p.m., and Garcia was corroborated in this regard bythe testimony of Aura Keppis and Daisy Moreira.Moreover, it is undenied that, on March 30, under thesignature of Manuel Aranda, Respondent distributed anintracompany memorandum to all employees of the Newwhen quened if he inquired into whether she had signed a union card orembraced the Union's cause.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork branch relating to the subject of "Time Clock." Itread:All employees of the New York branch must punch outat 12 o'clock and punch in at 12:30 each and everywork day. Please cooperate with us so that your timecards can be made out efficentely [sic] and correctly.Please initial this memo so that we know you have readit and agree to this procedure.The document was signed by Leon, as well as Keppis,Antonio Garcia, Moreira, Guzman, Claudio, Colon,Castillo, Alcazar, and Jenny Moye. Significantly, thesignatures of Jaime Ramirez, Priscilla Tuzzo, ArthurBraun, and Leroy Roper do not appear thereon.On the basis of the foregoing, I am convinced and findthat, while Leon may have taken a lunch and break periodwhich spanned an hour, it was company policy establishedlong before the employees embraced the Union whichrequired that they ring out on the clock at 12 noon forlunch, punch back in at 12:30 p.m., take a break until 12:45p.m., and then return to their duties. I further find that theother employees, including Keppis and Moreira, wereaware of and observed this protocol both before and afterthey joined the Union on May 18. In short, I find thatRespondent did not shorten the lunch period on and afterMay 19 to punish its employees for having selected thatlabor organization as their bargaining agent, and that theytherefore did not suffer economic loss by any alteration intheir work schedules.As heretofore chronicled, it is undisputed that, on themorning of May 18, Alberto Leon telephoned the Union'sheadquarters and queried Organizer Manuel Garcia aboutthe prospects of enlisting the Union's support to enhancetheir working conditions at Respondent's plant. Garciaoutlined the Union's benefits to Leon and, at noon thatday, Garcia and fellow organizer Schwartz met with Leonoutside the shop. Garcia gave 15 union authorization cardsto Leon with instructions to return to the plant and solicitthe membership of his cohorts during the lunch break.Leon did so and, in the company of his fellow employees,he rejoined the organizers and turned over eight executeddesignations to them.I find that, later in the afternoon on May 18, Garcia andSchwartz journeyed to the plant and visited with ManagerManuel Aranda. At the outset of their dialogue, Garciaidentified himself, stated that he represented a majority ofthe employees at the New York branch, and demandedexclusive recognition as their collective-bargaining agent.Aranda replied that he had no authority to commit theCompany on this matter, and promised to relay Garcia'sdemand to his superiors in California. At this juncture, theorganizers left the premises and proceeded to theirheadquarters where, under date of May 18, UnionAssistant Manager Domenic Di Paola mailed a certifiedI In his brief, the General Counsel asserted that Aranda had questionedonly seven employees on the afternoon of May 18. In my view of theevidence, the General Counsel has underestimated the scope of Aranda'sinquiry. Inasmuch as Aranda himself testified that "They [the employeesall were there" when he conducted his survey, I can only conclude, as I do,letter to Aranda formally presenting his recognitional claimand requesting an early bargaining session.After the departure of the union representatives, Arandasummoned Head Shipping Clerk Jaime Ramirez and LeroyRoper who worked in the darkroom and, in the presence ofLeon, informed them that the two strangers whom he hadencountered in his office earlier that afternoon were unionagents. During his stint on the stand, Aranda was anevasive witness who did not impress me with his candor,and I discredit his testimony insofar as it collides with thatof Leon, Alcazar, Keppis, Guzman, Antonio Garcia,Castillo, and Moreira. Based upon the credited testimonyof these employees, I find that, when Ramirez and Roperreturned to their work tasks, Aranda approached Leonand, after questioning this employee, learned that Leonhad searched out the Union on his own initiative becausehe desired more favorable benefits from the Company.Hearing this response, Aranda inquired as to why Leonhad not consulted with the manager before calling theUnion, to which Leon replied that he did not know.I find that, following his interrogation of Leon on thefirst floor of the plant, Aranda ventured to the basementwhere he proceeded to interrogate each of the eightemployees located in that area "one by one" about whetherthey desired or favored the Union, and seven replied in theaffirmative.' I also find that, during his questioning of theemployees, Aranda failed to assure them that no reprisalswould be taken against them for their answers, and did notguarantee secrecy to their responses. Thereupon, Arandatelephoned Respondent's home office in California andengaged in a conference call with Respondent PresidentHaberman, Vice President Di Noto, and counsel, duringwhich he reported that the Union had demanded recogni-tion as the majority representative of the New York branchemployees. I also find that Aranda relayed the informationthat he had polled the employees and that eight of themclearly favored the Union.I further find that, on two occasions following theUnion's May 18 recognitory demand, Aranda informed theUnion that he had not yet received a reply from hisheadquarters. Finally, on June 1, President Habermannotified the Union that Respondent would take theUnion's request under advisement and promised a promptreply. It is undisputed and I find that Respondent neverthereafter responded to that request.The complaint alleges that Respondent coercively inter-rogated its employees concerning their membership in andsympathies for the Union by Aranda's conduct on May 18.I have hereinabove found that Aranda engaged in suchactivity on the date in question. I therefore conclude thatRespondent thereby violated Section 8(a)(1) of the Act.The complaint further charges that Respondent offendedthat section by conducting a poll among its employees onMay 18, unilaterally and under conditions of its ownchoosing, for the purpose of ascertaining the Union'smajority status. I have found that Aranda did in factquestion each employee individually to determine whetherthat Aranda also posed his question to Osvaldo Castaing Colon, anothercard signer, in the course of his "one by one" inquisition, and that Colongave a similar reply. Accordingly, I find that, on May 18, Aranda becamepossessed of the knowledge that eight employees had espoused the Union'scause.370 DIRECT IMAGE CORPORATIONthey favored union representation, and learned that eightof them had enlisted its collective support. In StruksnesConstruction Co., Inc.,12 the Board set forth the guidelineswhich must be followed before such polling may achievelegal privilege. That tribunal there declared that:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguards areobserved: (1) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurances againstreprisal are given, (4) the employees are polled by secretballot, and (5) the employer has not engaged in unfairlabor practices or otherwise created a coercive atmo-sphere. 13The Board has further ruled that such a poll is presump-tively invalid, and that an employer who conducts it mustsuccessfully shoulder the burden of establishing compli-ance with the guidelines enumerated in Struksnes. 14 In viewof the fact that neither Aranda nor the questionedemployees testified that Aranda informed them of any ofthe safeguards noted above, I conclude that the conduct ofthe poll by Respondent was violative of Section 8(a)(1) ofthe Act.In his complaint, the General Counsel additionallymaintained that Respondent ran afoul of Section 8(a)3) ofthe statute by reducing the span of the lunch hour foremployees by 15 minutes, thereby requiring them to toil 15minutes more per day without any corresponding increasein their compensation for the added time worked becausethey joined and assisted the Union. The General Counseldoes not press this allegation in his brief and, from aughtthat appears, has abandoned it. In any event, I haveheretofore found that Respondent required all employeesto clock out for lunch at 12 noon and clock in at 12:30p.m., with a 15 minute break thereafter, rather thanallowing them an additional 15 minutes before reporting towork, and that this company rule existed long before theUnion came upon the scene. I shall therefore dismiss thisallegation from the complaint for lack of proof.I next turn to a consideration of the final allegation in theaffirmative pleadings. The General Counsel therein con-tends that Respondent refused to bargain with the Unionon or about May 19 in violation of Section 8(a)(5) of theAct. In this connection, he asserts that, following theconduct of Aranda's poll of the employees on May 18,Respondent learned from him that a majority of theworkers had designated the Union as their bargainingrepresentative and that Respondent was therefore bound12 165 NLRB 1062(1967).13 Id. at 1063.'4 Montgomery Ward& Co., Incorporated, 210 NLRB 717 (1974).5S Alternatively, the General Counsel claims that Respondent hadindulged in such serious and substantial unfair labor practices concurrentwith the Union's recognitional demand as to warrant the entry of a remedialorder requiring Respondent to recognize and bargain with that labororganization under the teachings of the United States Supreme Court inN.L.RB. v. Gissel Packing Co., et al., 395 U.S. 575 (1969). In light of myultimate findings and conclusions herein, I deem it unnecessary to considerthis alternative argument.16 See International Association of Machinists. Tool and Die Makers LodgeNo 35, etc. v. N.L. R. B., 311 U.S. 72. 80 (1940):by the results of that survey to recognize and bargain withit.l5 On the other side of the barricades, Respondent deniesthat Aranda was authorized to act on its behalf inconducting the poll, and that it consequently may not beconsidered as a substitute for a Board-conducted election.It further argues that, even if Respondent must bearresponsibility for Aranda's conduct in this regard, the polldid not demonstrate that a majority of the unit employeeshad selected union representation.I find no merit in Respondent's defense based upon theconduct of its poll. Aranda is admittedly a supervisorwithin the purview of Section 2(11) and was the mostresponsible official in Respondent's hierarchy at the plant.According to Aranda's own testimonial utterances, he wasprimarily called upon to solicit business and serviceRespondent's dealer network on the east coast. In thedischarge of these responsibilities, he supervised themanufacturing and delivery of Respondent's products toits customers. To accomplish these ends, he possessed andexercised the authority to hire and fire employees and,during his presence in the plant on workdays, he effectivelyassigned and directed the work of the employees underhim, and selected the workers who were destined forlayoffs or for overtime duties. However, inasmuch as theofficials in Respondent's home office in California con-trolled the business and labor relations policies of itscorporate branches, Aranda was obligated to look to andserve as a conduit for the determinations formulated bythose superiors on a daily basis. Thus, Aranda testified thathe was the only person in the New York branch who wasconsulted by management concerning operational matters,that these consultations occurred daily, and that theemployees knew that when Aranda spoke, he spoke withthe voice of President Haberman or Vice President DiNoto. Hence, in the eyes of the employees, they justifiablyhad reasonable cause to believe that Aranda was acting forand on behalf of management in doing what he did andsaying what he said. Moreover, by Aranda's own admis-sion, he was also obligated to keep his superiors inCalifornia apprised "every working day" of all matters"that had come up during the day," and he regularlyperformed this task. Contrary to Respondent's contention,I am far from convinced that Aranda served as Respon-dent's agent only "for certain purposes," and I concludethat Respondent was fully responsible for his conduct onMay 18.16With respect to the events which transpired on May 18, Iam willing to assume that, after the Union registered itsdemand for recognition and bargaining rights with Aranda,the New York branch manager, without prior, specificinstructions from Respondent's headquarters in California,We are dealing here not with private rights ...nor with technicalconcepts pertinent to an employer's legal responsibility to third personsfor acts of his servants, but with a clear legislative policy to free thecollective bargaining process from all taint of an employer's compul-sion, domination, or influence. The existence of that interference mustbe determined by careful scrutiny of all the factors, often subtle, whichrestrain the employees' choice and for which the employer may fairlybe said to be responsible.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolled the employees to ascertain whether a majority ofthem had actually enlisted in the ranks of the Union.However, I have found that, following this inquiry, Arandanotified his superiors of the Union's demand and thepositive results of the poll. Despite the receipt of thisinformation on May 18, Respondent never once ques-tioned the accuracy of Aranda's head count, never oncepublicly disassociated itself from Aranda's survey, andnever once insisted that the Union demonstrate its majoritystatus either in a Board-sponsored election or by anyalternative method. Indeed, Respondent's lack of a bonafide doubt as to the Union's numerical strength isexemplified by its written reply of June I to the Union'srecognitory demand in which it simply stated that it wouldtake the Union's request under advisement and timelyrespond thereto, a response which was never forthcoming.In sum, I find that, on May 18, Respondent knew that theUnion had obtained eight adherents from its workcomplement, and never doubted the correctness of thatcount.17At the hearing, the litigants stipulated to the appropria-teness of a production and maintenance unit describedmarginally above. However, the General Counsel assertedthat the unit should be limited to the inclusion of sewingmachine operators Miguelina Castillo, Aldagracia Guz-man, Aura Keppis, and Daisy Moreira, cutters AntonioGarcia and Mario Alcazar, assistant shipping clerk AlbertoLeon, and production helpers Ismail Claudio and OsvaldoCastaing Colon, making a total of nine employees.Respondent, on the other hand, countered that JaimeRamirez, the head shipping clerk, Arthur Braun, thetechnical sales representative, Priscilla Tuzzo, the secre-tary, Leroy Roper, the darkroom and screen tint man, andJenny Moye, Roper's assistant, should also be included,thus bringing the unit figure to 14 employees.I have found that, on May 18, the Union had receivedeight validly executed authorization cards signifying thatthe employees desired union representation. Accepting theGeneral Counsel's numerical unit contention of nineemployees, it is manifest that the Union represented anoverwhelming majority on that date. Even were I to adoptRespondent's unit figure of 14 employees, it is alsoabundantly clear that the Union possessed an unques-tioned majority of 8 out of 14. However, assuming, as theGeneral Counsel presupposed, that Aranda had onlypolled seven employees on May 18 and conveyed theiraffirmative responses to Respondent, I am neverthelessconvinced that the Union still had a majority showing onthat date because neither Jaime Ramirez, Priscilla Tuzzo,Arthur Braun, Leroy Roper, nor Jenny Moye appropriately17 See N.L.R.B. v. Gissel Packing (o., 395 U.S. 575. 594:Thus, an employer can insist that a union go to an election, regardlessof his subjective motivation, so long as he is not guilty of misconduct:he need give no affirmative reasons for rejecting a recognition request,and he can demand an election with a simple "no comment" to theunion. The Board pointed out, however, (I) that an employer could notrefuse to bargain if he knew, through a personal poll for instance, that amajority of his employees supported the union.18 Ramirez earns between $150 and $200 per week. The parties stipulatedand I find that seven of the employees in question earned the weekly wagesset forth opposite their names below.belonged in the unit. I therefore turn to a consideration oftheir unit placement.The record establishes and I find that Ramirez isclassified as Respondent's head shipping clerk, spendsapproximately 15 hours per week performing shippingduties, and devotes 25 hours to nonshipping work. Ramirezassigns work to the employees, monitors their performance,and schools them in the manner in which they are requiredto execute their functions. During the frequent dailyabsences of Aranda from the plant, Ramirez is in completecharge and possesses and exercises the authority to granttime off to employees upon their request. Unlike the nineemployees in the General Counsel's proposed unit, Rami-rez does not punch the timeclock, does not receiveovertime pay, receives a weekly salary almost double thatearned by most, if not all, of the designated nine,'8and hasa set of keys with which he opens the plant each morning.On the basis of the foregoing and the record as a whole, Ifind that Ramirez is a supervisor within the meaning ofSection 2(11) of the Act and should be excluded from theunit.Priscilla Tuzzo occupies an office next to Aranda's whereshe spends practically all of her working time handlingtelephone calls, preparing outgoing mail, maintaining thefiles of dealer accounts, and typing timesheets andinvoices, as well as correspondence for Aranda. With theexception of Leon's occasional assistance in locating aparticular product for her, Tuzzo has little if any dailycontact with the other employees. Unlike the designatednine unit employees claimed by the General Counsel,Tuzzo also receives a weekly salary twice as large as theweekly wages paid to them, does not punch the timeclock,and receives no pay for overtime work. In view of theforegoing, I find that Tuzzo is an office clerical employeewho should be excluded from the production and mainte-nance unit."9Arthur Braun was employed by Respondent on August17 and immediately embarked upon a course of training tolearn the workings of the industry. Braun is carried onRespondent's payroll as a "technical sales representative"and works in Tuzzo's office where he studies the availablecatalogues and visits Respondent's dealers. Apart fromoccasionally performing packing duties, Braun does nototherwise work in the plant. Unlike the production andmaintenance personnel, Braun does not punch a clock, isnot paid overtime, wears a business suit and tie, carries abriefcase, and earns a weekly salary of $165. On the basisof the foregoing, I find that Braun does not share asufficient community of interest with the production andmaintenance employees to warrant his inclusion in theunit. I shall therefore exclude him.CastilloLeonAlcazarGuzmanColonMoreiraKeppis$92.0092.0092.00118.0094.4092.0096.00The record does not disclose the weekly wage of Claudio or Garcia.59 See Hygeia Coca-Cola Bottling Company, 192 NLRB 1127, 1128-29(1971).372 DIRECT IMAGE CORPORATIONLeroy Roper works exclusively in the darkroom at theplant where he is responsible for producing commercialscreen tints and photographic materials and maintaininginventory records. No other individual at the facilityengages in this type of work with the possible exception ofJenny Moye, who devoted approximately 50 percent of hertime to the darkroom. Roper does not clock in or out, hereceives no overtime compensation, and he is paid on asalary basis which exceeds $165 per week. Roper possessesa set of keys for the plant with which he closes the facilityin the evening. On the record before me, I am persuadedand find that he does not share a sufficient community ofinterest with the other employees who are concededly inthe unit. Accordingly, I shall exclude Roper.Finally, Jenny Moye was employed to assist Roper in theperformance of his screen tint department chores. On May17, the start of the workweek at the plant, Moye telephonedAranda to report that she had taken ill and would not showup for work that day. According to the testimony ofAranda, Moye assured him that "she would be in about thefollowing week or so," although she was suffering from alung disease and was receiving medical attention. After thisconversation, Aranda made no effort to contact Moye toascertain the full extent of her malady or intended leave ofabsence. Nor did Aranda testimonially indicate that he hadapproved her sick leave, or that he had requested a doctor'scertificate attesting to the short term nature of her illness.The parties stipulated that Moye last worked for theCompany during the payroll period ending May 14, andthat she never thereafter returned to work. So far as thisrecord stands, no substitute was ever hired as a replace-ment for Moye. Although Moye's unit placement is notcritical to a determination of the issues raised herein, I findthat she should be excluded because she quit her work dueto illness on May 14, had no reasonable expectancy ofreturning to her job, and was therefore not an employee ofRespondent on the salient date of May 18.In sum, I conclude, in agreement with the GeneralCounsel, that the appropriate production and maintenanceunit consists of the nine employees claimed by him, andthat the Union represented a total of eight of the nineemployees therein on May 18.Accordingly, I find that, following the Union's demandfor recognition on May 18, Respondent conducted a poll ofits unit employees to determine the former's majority statusand discovered that it represented a distinct majority.Having done so, I conclude that Respondent was legallybound by the results of the survey and was statutorilyobligated to comply with the Union's demand for exclusiverecognition and bargaining rights.20By failing and refusingin good faith to respond to this demand, I conclude thatRespondent offended the provisions of Section 8(a)(5) ofthe Act and that a bargaining order should issue in thisproceeding against it.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening commerce and the free flow thereof.v. THE REMEDYI have found that Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them under Section 7 of the Act, andthereby violated Section 8(aXl) of the statute. I shalltherefore order that Respondent cease and desist there-from.I have also found that Respondent has refused torecognize and bargain in good faith with the Unionconcerning the wages, hours, and other terms and condi-tions of employment for its employees in an appropriateunit and thereby violated Section 8(aX5) of the Act. Toremedy this violation, I shall order that Respondent, uponrequest, bargain collectively with that labor organization ingood faith over the above-defined subject matters and, ifagreement is reached, reduce said agreement to writing andsign it.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record made in this case, Ihereby make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the purviewof Section 2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed to them inSection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. By refusing to bargain in good faith with the Union,upon request, in an appropriate unit of its employees,Respondent has engaged in and is engaging in unfair laborpractices within the scope of Section 8(a)5) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:20 Sullivan Electric Compan.v, 199 NLRB 809, 810 (1972). As the Boardnoted in that decision, an employer cannot "disclaim the results [of the poll ]simply because [he I finds them distasteful."373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER2'The Respondent, Direct Image Corporation of NewYork, a subsidiary of Direct Image Corporation, NewYork, New York, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirmembership in and sympathies for the Union.(b) Polling employees regarding their membership in orsympathies for the Union without observing the objectivesafeguards required by the National Labor RelationsBoard to assure the protection of rights guaranteed toemployees under the National Labor Relations Act, asamended.(c) Refusing to bargain in good faith with the Union,upon request, regarding wages, hours, and other terms andconditions of employment for the employees in thefollowing appropriate unit:All production and maintenance employees at Respon-dent's plant at 41 West 25th Street, New York, NewYork, excluding all professional employees, officeclerical employees, watchmen, guards, and all supervi-sors as defined in the Act.21 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a) Upon request, bargain with the Union over wages,hours, and other terms and conditions of employment forthe unit employees and, if agreement is reached, embody itin a signed, written contract.(b) Post at its plant in New York, New York, copies ofthe attached notice marked "Appendix."22 Copies of saidnotice, printed in both English and Spanish, on forms to beprovided by the Regional Director for Region 2, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director for Region 2, in writing,within 20 days, what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."374